In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00077-CV
______________________________


BELINDA A. ZANFARDINO, Appellant

V.

HUGH L. JEFFUS, JR., MARSHALL TURNER JEFFUS, AND 
NANALEE MAY JEFFUS NICHOLS, Appellees



On Appeal from the 6th Judicial District Court
Lamar County, Texas
Trial Court No. 68707





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Belinda A. Zanfardino appeals the summary judgment granted in favor of Hugh L. Jeffus,
Jr., Marshall Turner Jeffus, and Nanalee May Jeffus Nichols (collectively, Appellees).  The record
shows Appellees sued Zanfardino, alleging she made an invalid claim of ownership in some property
Appellees alleged they owned.  Appellees requested a declaratory judgment, monetary damages, and
attorney's fees and costs.  The trial court granted a partial summary judgment quieting title of the
property in Appellees.  That summary judgment does not address Appellees' claims for monetary
damages or attorney's fees and costs.
	This Court has jurisdiction only of final judgments.  Lehmann v. Har-Con Corp., 39 S.W.3d
191, 200 (Tex. 2001).  An order that does not finally dispose of all remaining parties and claims is
not a final order.  Id. at 200.  If the intent to dispose of the case is not unequivocally expressed in the
language of the order itself, then the order is not final.  Id.  Here the trial court's order does not
purport to be a final judgment and does not dispose of some of the plaintiffs' claims for relief.
	Because the summary judgment does not address all of Appellees' claims, it is not a final
judgment.  Pursuant to Tex. R. App. P. 42.3, we notified Zanfardino of this defect in our jurisdiction,
and she has indicated her agreement with our assessment. 



	The appeal is dismissed for want of jurisdiction.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	July 9, 2002
Date Decided:		July 10, 2002

Do Not Publish



						Bailey C. Moseley
						Justice

Date Submitted:	May 23, 2007
Date Decided:		May 24, 2007